Citation Nr: 1613447	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to November 2, 2015, and in excess of 40 percent as of November 2, 2015, for residuals of prostate cancer, status post radiotherapy, based on voiding dysfunction.

2.  Entitlement to an initial rating in excess of 30 percent for radiation proctitis.

3.  Entitlement to an initial rating in excess of 10 percent for chronic headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to October 1976.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that granted service connection for chronic headaches, and assigned an initial 10 percent rating.   

These matters also are on appeal from an April 2014 rating decision that granted service connection for residuals of prostate cancer, and assigned an initial 20 percent rating and granted service connection for radiation proctitis, and assigned an initial 30 percent rating, each effective August 27, 2007.  The Veteran disagreed with that decision in August 2014.  The RO issued a statement of the case on those claims and claims for higher initial rating for erectile dysfunction and whether special monthly compensation for loss of use of creative organ was correct in October 2014.  The Veteran testified at the May 2015 Board hearing about the initial ratings assigned for residuals of prostate cancer and radiation proctitis and the Board accepts that testimony as a substantive appeal on the claims for initial higher ratings for residuals of prostate cancer and radiation proctitis.  

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In July 2015, the Board remanded the claims for additional development.  A November 2015 rating decision granted a 40 percent rating for voiding dysfunction, effective November 2, 2015.  However, as a higher rating is available for voiding dysfunction, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Throughout the period of appeal the Veteran has suffered from daily headaches, but those headaches have not resulted in characteristic prostrating attacks occurring an average of once every months over the past several months.

2.  Prior to May 7, 2015, residuals of prostate cancer resulted in urinary frequency with a daytime voiding interval between one and two hours.  Absorbent materials were worn which were changed less than two times per day.  Renal dysfunction and recurrent cancer were absent.  

3.  As of May 7, 2015, residuals of prostate cancer resulted in urinary leakage that resulted in waking to void five times or more per night, but the wearing of absorbent material that required change more than four times per day was not required.  Renal dysfunction and recurrent cancer are absent.  

4.  Throughout the period of appeal, the Veteran's residuals of radiation proctitis most closely approximates alternating diarrhea and constipation with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for an initial rating in excess of 20 percent for residuals of prostate cancer were not met prior to January 31, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2015).  

3.  The criteria for an initial rating of 40 percent, but not higher, for residuals of prostate cancer as of January 31, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2015).

4.  The criteria for an initial rating in excess of 30 percent for residuals of radiation proctitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what that evidence shows, or does not show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  The Board must address its reasons for rejecting evidence favorable to the Veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby making notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  38 U.S.C.A. § 5103(a) (West 2014).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement the rating or the effective date of the disability does not trigger additional notice requirements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service medical records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  Thus, VA has fulfilled the duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided VA examinations in November 2015.  The examiners considered the Veteran's statements, and the service medical records, post-service treatment records, and results of current examination of the Veteran.  Therefore, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision on the claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007) .

The Board previously remanded these claims to obtain updated treatment records, and VA medical examinations.  The requested  treatment records have been obtained and associated with the record.  The requested VA medical examinations were provided in November 2015.  The Board finds there has been compliance with the remand requests.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Increased Ratings

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage rating are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

If there is a question as to which rating to apply to a disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 



Headaches

The Veteran is currently assigned a 10 percent for headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

Diagnostic Code 8100 provides ratings for migraine headaches.  That diagnostic code provides a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

At an April 2008 VA examination, the Veteran reported experiencing chronic daily headaches.  He said that his daily headaches were comprised of a steady, dull, irritating pain that he rated at a 2 or 3 out of 10 on a 0 (low) to 10 (high) pain scale.  Two or three times per year the Veteran reported experiencing a more severe type of headache which lasted for days and rated a 10 on the same pain scale.  The Veteran said that his headaches did not cause nausea, vomiting, sensitivity to light, or sensitivity to sound.  He had no associated fever, weight loss, or muscular pain.  There were no imbalance or falls.  After performing an examination, a diagnosis of chronic headaches was given.  The examiner opined that the daily chronic headaches most likely represented a tension type of headache.

In a January 2010 statement, the Veteran asserted that he had daily headaches which were prostrating at times.  He related that some days were worse than others, and prostrating attacks occurred more than two or three times a year.

At a May 2015 Board hearing, the Veteran reported experiencing daily headaches.  He said severe headaches occurred once, twice, and sometimes more often per month.  He later said that he experienced four to five bad headaches per month in addition to daily headaches.  He rated his daily headaches as a 3 to 4 on a 1 (low) to 10 (high) pain scale, and his severe headaches went to an 8 or 9.  The headaches were not accompanied by sensitivity to light or loud noises.  The headaches had caused him to miss functions such as weddings and funerals.  

At a November 2015 VA examination, the Veteran described a 40-year history of chronic recurrent headaches.  He treated his headaches with Extra-Strength Tylenol.  The Veteran experienced pulsating, throbbing pain.  Nausea and dizziness were also reported.  The examiner opined that the Veteran did not have prostrating attacks of headache pain, and the examiner further opined that the headache disability did not impact the Veteran's ability to work.

The Board finds that the Veteran's headaches do not warrant rating in excess of 10 percent.  The symptoms he experiences do not more nearly approximate those described under the criteria for a 30 percent rating.  Namely, while the evidence shows that the Veteran has frequent, or even daily, headaches, the weight of the evidence does not show that the frequent headaches are characteristically prostrating.  The Board has carefully considered the Veteran's assertions that his severe headaches are prostrating in nature.  However, the headaches have not resulted in sensitivity to light and sound.  The Veteran has not stated that he is required to be prostrate during attacks sufficient to constitute a quantity of characteristic prostrating attacks to support a higher rating.  Significantly, the November 2015 VA examiner considered the Veteran's reports of headaches with nausea, dizziness, and throbbing pain.  However, even considering those reports, the examiner opined that the Veteran's headaches did not result in prostrating attacks.  Regarding the matter of whether the Veteran's headaches have resulted in characteristic prostrating attacks, the Board finds that the opinion of the November 2015 VA examiner outweighs the statements given by the Veteran, as the VA examiner had the training and medical experience necessary to offer an expert opinion on medical matters.  The examiner has the medical expertise to determine whether an attack constitutes a characteristic prostrating attacks and has found that the symptoms in this case do not.

As the weight of the evidence does not show characteristic prostrating attacks, a disability rating in excess of 10 percent is not warranted.  Neither the April 2008 nor the November 2015 VA examinations support that the Veteran suffers from characteristic prostrating attacks once every month over the last several months.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for headaches, and the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Prostate Cancer

Diagnostic Code 7527 provides for rating prostate gland injuries, infections, hypertrophy, postoperative residuals, and specifies that those disabilities are to be rated as voiding dysfunction or urinary tract infection, whichever is dominant.  Diagnostic Code 7528 provides ratings for malignant neoplasms of the genitourinary system and provides a 100 percent rating while active, and following cessation of surgical, X-ray, chemotherapy, or other therapeutic procedure, the rating of 100 percent will continue with mandatory examination after six months.  If there has been no local reoccurrence or metastasis, the disability will be rated for residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528 (2015).  As the record does not indicate that the Veteran typically suffers from urinary tract infection or renal dysfunction, the Board finds that the prostatectomy residuals are most appropriately rated for voiding dysfunction or urinary frequency.  

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  For urine leakage, a 20 percent rating is warranted when the wearing of absorbent materials which must be changed less than two times per day is required.  A 40 percent rating is warranted when absorbent materials must be changed two to four times per day.  A 60 percent rating is assigned when the use of an appliance is required, or absorbent materials must be changed more than four times per day.  38 C.F.R. § 4.115a (2015).

For urinary frequency, a 10 percent rating is assigned with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating requires a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a (2015).  

For obstructed voiding, a 0 percent rating is assigned for obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  A 10 percent rating is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream), with any one or combination of the following:  (1) post-void residuals greater than 150cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10cc/second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2015).  

The Veteran's residuals of prostate cancer have been rated at 20 percent prior to November 2, 2015, and 40 percent as of November 2, 2015, based on voiding dysfunction.

Based on the evidence of record, the Board concludes that initial ratings in excess of 20 percent and 40 percent are not warranted during the relevant time periods.  However, the Board also finds that the Veteran met the criteria for a 40 percent rating as of May 7, 2015, but not earlier.  

Initially, the Board observes that the Veteran's prostate cancer has not recurred.  Therefore, a 100 percent schedular rating under Diagnostic Code 7528 is not warranted.

Prior to May 7, 2015, the evidence does not show that the Veteran needed to wear absorbent materials that required change two to four times per day, had a daytime voiding interval of less than one hour, or woke to void five or more times per night.  On VA examination in April 2012, the examiner indicated that the treatment for prostate cancer caused urine leakage that required absorbent material which was changed less than two times per day.  No appliance was required for the voiding dysfunction.  The daytime voiding interval was between one and two hours, and  nighttime awaking to void occurred three to four times.  There were no signs of obstructed voiding.  The examiner opined that the Veteran's prostate cancer did not impact his ability to work.

A private treatment record from February 2014 shows that the Veteran's urinary frequency had increased to 10 to 14 times a day, and nocturia three to four times a night.  No heartburn, nausea, or vomiting was reported.  

The evidence does not show intermittent or continuous catheterization, awakening to void five or more times per night, or a daytime voiding interval less than one hour.  Therefore, the preponderance of the evidence is against the assignment of a higher rating prior to May 7, 2015.

The Board finds that the Veteran met the criteria for a 40 percent rating, but not higher, as of May 7, 2015, but not earlier.  At the May 2015 Board hearing, the Veteran reported needing to urinate approximately 13 or 14 times a day.  He said he had to wear a diaper everywhere.  He experienced nocturia about five times a night.  He also experienced bleeding from his rectum.

On VA compensation and pension examination in November 2015, it was noted that the Veteran's prostate cancer was in remission.  The Veteran had a voiding dysfunction which required absorbent material which was changed two to four times per day.  The Veteran's daytime voiding interval was between one and two hours, and nocturia occurred three to four times.  The Veteran experienced a markedly slow stream.  No history of kidney infections was reported.  No renal dysfunction was found.  The Veteran's current PSA was 0.3.  The examiner felt that the Veteran's prostate cancer did not affect his ability to work.

The Board finds that the evidence shows that the disability warrants a 40 percent rating as of May 7, 2015.  May 7, 2015, the date of the Veteran's Board hearing, is the earliest discernible date on which the evidence shows that the Veteran experienced nocturia five times per night.  However, no higher rating is warranted at any time on appeal as the evidence does not show that the Veteran requires the use of an appliance or absorbent material that must be changed more than four times per day.  Therefore, the next higher 60 percent rating is not warranted during the appeal period.  There is also no indication that he has renal dysfunction to warrant a 60 percent rating based on that impairment.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent prior to May 7, 2015, and the assignment of a rating greater than 40 percent as of May 7, 2015.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiation Proctitis

The Rating Schedule states that there are diseases of the digestive system which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.113, 4.114 (2015).  The Rating Schedule prohibits Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  A single rating will be assigned under the Diagnostic Code that compensates the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2015).

The Veteran's residuals of radiation proctitis have been rated under Diagnostic Code 7319, used for rating irritable colon syndrome.  The Veteran has suggested that his residuals be rated under the diagnostic criteria for diverticulitis in Diagnostic Code 7327.

Diagnostic Code 7327 pertains to diverticulitis.  Under Diagnostic Code 7327, diverticulitis is e rated as for irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending upon the predominant disability picture.  38 C.F.R. § 4.114, Diagnostic Code 7327 (2015).  In this case, both private and VA examiners have noted the Veteran's diverticulitis and have given him a diagnosis of irritable colon syndrome.  Peritoneal adhesions and colitis have not been shown.  Therefore, the Board finds that the most appropriate Diagnostic Code to be employed in the present case is for irritable colon syndrome, using Diagnostic Code 7319.  Butts v. Brown, 5 Vet. App. 532 (1993).

According to Diagnostic Code 7319, a 0 percent rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).

In March 2011, the Veteran remarked that he bled from his colon or rectum daily.  He had been treated with two flexible sigmoidoscopies with lasers, but his bleeding persisted.  He experienced pain whenever he had a bowel movement.

On VA examination in April 2012, it was noted that the Veteran's cancer was currently in remission.  He had previously completed radiation therapy in July 2006, after which he wore a diaper when travelling, as he got spotting and bloody rectal discharge.  He underwent cauterization in August 2007 and October 2007.  He still got spotting and had bloody stools.  

On VA intestinal examination in April 2012, it was further noted that the Veteran had frequent episodes of bowel disturbance with abdominal distress.  Alternating diarrhea and constipation were reported.  No weight loss was attributable to an intestinal condition, and the Veteran did not have malnutrition, serious complications, or other general health effects attributable to the intestinal condition.  No other pertinent physical findings, complications, conditions, signs, or symptoms were found by the examiner.  The examiner reviewed a colonoscopy report from 2007 that showed minimal diverticulosis.

A May 2015 private treatment record contains a diagnosis of diverticulitis of the colon in addition to irritable bowel syndrome.

On VA intestinal examination in November 2015, it was noted that the Veteran previously had electrocautery to try and improve his proctitis in August 2007.  Continuous medication was not required for control of the intestinal condition.  The Veteran experienced loose stools and constipation.  He also had bloody discharge with stools.  He experienced frequent episodes of bowel disturbance with abdominal distress.  No weight loss or malnutrition was attributable to the intestinal condition.  The examiner opined that the Veteran's intestinal condition did not impact his ability to work.

Following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's residuals of radiation proctitis do not warrant a disability rating in excess of 30 percent.  According to 38 C.F.R. § 4.114, Diagnostic Code 7319, the maximum schedular rating available for irritable colon syndrome is 30 percent.  The Veteran's disability has been awarded this maximum 30 percent rating throughout the duration of this appeal.  As no higher schedular rating is available, and no other Diagnostic Code is more appropriate for rating, an increased schedular rating is not warranted.  AB v. Brown, 6 Vet. App. 35 (1993); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Other Considerations

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular ratings for the service-connected disabilities at issue are adequate.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology due to service-connected headaches, residuals of prostate cancer, and radiation proctitis.  There is no competent and credible evidence of record that the Veteran has symptoms of those disabilities that are not considered in the rating criteria.  

Particularly concerning the Veteran's residuals of radiation proctitis, the Veteran's service-connected disability is manifested by signs and symptoms such as constipation, diarrhea, and epigastric discomfort.  Those signs and symptoms are contemplated by the rating schedule.  In summary, the schedular criteria for gastrointestinal disabilities contemplate a variety of manifestations of functional loss.  

Considering the variety of ways in which the rating schedule contemplates functional loss for gastrointestinal disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).

Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating for any of the disabilities on appeal is not warranted.  

In reviewing the appeal for increased ratings, the Board notes that the Veteran has not indicated that he is unemployed or unemployable as result of service-connected headache, prostate cancer, and radiation proctitis disabilities.  The rating schedule accounts for some degree of interference with employment.  The evidence in this case does not represent an exceptional situation.  Therefore, the Board finds that a claim for unemployability  has not been raised in the current appeal.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to an unemployability rating has not been raised.


ORDER

Entitlement to an initial rating in excess of 10 percent for chronic headaches is denied.

Entitlement to an initial rating in excess of 20 percent prior to May 7, 2015, for residuals of prostate cancer is denied.

Entitlement to 40 percent rating, but not higher, for residuals of prostate cancer, as of May 7, 2015, but not earlier, is granted.

Entitlement to an initial rating in excess of 30 percent for residuals of radiation proctitis is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


